Citation Nr: 0125671	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-01 160	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from April 1943 to July 
1946.  He sustained a gunshot wound in action in France in 
October 1944.  He died in June 1999.  The appellant is the 
widow of the veteran. 

This case was remanded by the Board of Veterans' Appeals (the 
Board) in May 2001 to the Department of Veterans Affairs (VA) 
Regional Office in St. Paul, Minnesota (the RO) for 
additional development. 

The appellant has made a claim for benefits under 38 U.S.C. 
§ 1318.  The Board has imposed a temporary stay on the 
adjudication of these claims in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In 
that decision, the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims, including the claim in this 
case, will remain in effect pending the completion of the 
directed rulemaking.
Accordingly, that issue will not be addressed herein.



FINDINGS OF FACT

1.  The veteran died in June 1999.  The death certificate 
indicates that the cause of his death was acute myocardial 
infarction with secondary pulmonary edema; hypertension and 
cancer of the prostate were listed as other conditions 
leading to death.

2.  At the time of the veteran's death, service connection 
was in effect for ankylosis of the left hip, secondary to 
gunshot wound (GSW), which was rated 70 percent disabling; 
severe paralysis of the left sciatic nerve, partial, with 
muscle atrophy, foot drop, and loss of dorsiflexion in the 
foot, secondary to GSW, rated 60 percent disabling; 
perforating GSW of the left buttock and pelvis, perforating 
bladder and partial severance of the right spermatic cord, 
and damage to Muscle Groups 17 and 19, rated 50 percent 
disabling; lumbosacral plexus injury, rated 20 percent 
disabling; and chronic prostatitis, rated noncompensably 
disabling. The combined rating at his death was 100 percent.  
The 100 percent rating had been effective from February 2, 
1990; prior to that date, the veteran had been rated 90 
percent disabled from December 16, 1946.

3.  The preponderance of the medical evidence does not 
support the appellant's claim for service connection for the 
cause of the veteran's death.

4.  The veteran had a permanent total service-connected 
disability at the time of his death.



CONCLUSIONS OF LAW

1.  The veteran's heart disease and prostate cancer were not 
incurred in or aggravated by active service, nor may they be 
presumed to have been incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.312 (2001).

3.  The requirements for entitlement to basic eligibility for 
Dependents' Educational Assistance under 38 U.S.C. Chapter 35 
are met.  38 U.S.C.A. §§ 3501, 3510 (West 1991); 38 C.F.R. § 
3.807 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death (COD) as well as eligibility for 
Dependents' Educational Assistance under 38 U.S.C. Chapter 35 
(DEA benefits).

In the interest of clarity, the Board will initially discuss 
the law pertinent to both claims.  The Board will then 
separately discuss the COD claim and the DEA benefits claim.  
The format for these discussions will consist of a factual 
background followed by pertinent law and regulations and then 
analysis of the issue presented.


Pertinent law and regulations

Duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issues which 
are being decided herein.  With respect to these issues, the 
Board observes that the veteran was informed in the December 
1999 Statement of the Case and the August 2001 Supplemental 
Statement of the Case of the relevant law and regulations and 
the types of evidence that could be submitted by her in 
support of her claims.  The case was remanded by the Board to 
the RO in May 2001 for additional development, to include 
obtaining additional relevant medical evidence.  A letter was 
sent to the appellant later in May 2001 again informing her 
of what was needed to establish entitlement to service 
connected death benefits.  There is sufficient evidence of 
record with which the Board may make informed decisions, and 
the Board is not aware of any pertinent evidence which exists 
and which has not been obtained.  

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim, as has he 
representative.  They have not pointed to any pertinent 
evidence which exists and which has not been associated with 
the veteran's claims folder.

The appellant's representative, in an October 2001 informal 
hearing presentation, requested that this case be submitted 
to an independent medical expert.  The basis for the request 
was what the representative considered to be conflicting 
medical opinions in the record.

The Board may obtain an advisory medical opinion from one or 
more independent medical experts when, in its opinion, an 
additional medical opinion is warranted by the medical 
complexity or controversy involved in an appeal.  See 38 
U.S.C.A. §§ 5103A(d), 7109 (West 1991); 38 C.F.R. § 20.901(d) 
(2000).  The necessity of obtaining such an opinion is left 
to the discretion of the Board.  See Bielby v. Brown, 7 Vet. 
App. 260, 269 (1994).

The medical opinions of record will be discussed in detail 
below.  The Board believes that these opinions suffice as a 
basis for deciding the claim. The Board will specifically 
address its rationale for evaluating the evidence already of 
record where appropriate below.  Specifically, the Board has 
already remanded this case, in May  2001, in order to obtain 
a medical opinion, which was in fact secured.  For these 
reasons, the Board does not believe that another opinion is 
necessary.  See 38 U.S.C.A. § 5103A(d).  If the appellant was 
dissatisfied with the results of that opinion, she was free 
to obtain another opinion.  See Kutscherousky v. West, 12 
vet. App. 369 (1999), which was specifically referred to in 
the Board's remand. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, a remand of this matter for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2000).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.
Factual background

The veteran was wounded in action in France in October 1944.  
When released from the hospital in July 1946, the discharge 
diagnoses were perforating GSW of the left buttock, severe; 
complete, compound, comminuted fracture of the head of the 
left femur; complete, compound, comminuted fracture of the 
left ilium, acetabulum, and right superior ramus of the 
pubis; perforating wound of the bladder, severe; and complete 
paralysis of left peroneal nerves 1-5.  Service medical 
records do not contain any findings or diagnosis of heart 
disease or evidence of prostate cancer.  Blood pressure 
readings during service were 140/90 in November 1944, 120/80 
in December 1944, 122/80 later in December 1944, 122/80 in 
March and in April 1945, and 120/80 in August 1945.

Based on the veteran's service medical records, a July 1946 
rating decision granted entitlement to service connection for 
a wound, perforating, of the left buttock and pelvis, 
perforating bladder, and laceration with partial severance of 
the right spermatic cord, damage to Muscle Groups XVII, XVIII 
and XIX; and fracture, compound, comminuted, complete, head 
of left femur, left ilium, acetabulum, and right superior 
ramus of the pubis, manifested by ankylosis of the left hip 
and lower back, secondary to GSW.  

On VA examination in December 1946, the veteran complained of 
left foot pain.  His cardiovascular system was normal; his 
blood pressure was 130/90.  The diagnoses were paralysis, 
sciatic nerve, left, partial (traumatic); prostatitis, 
chronic, mild; GSW scar, perforation of left buttock and 
pelvis, perforating bladder, with laceration, and partial 
severance of the right spermatic cord and damage to Muscle 
Groups XVII, XVIII, and XIX; fracture, compound, comminuted, 
head of left femur, left ilium, acetabulum, and right 
superior ramus of the pubis, manifested by ankylosis of the 
left hip and lower back, secondary to GSW; and atrophy of the 
left leg, with injury to sciatic nerve, manifested by foot 
drop and loss of dorsiflexion in the foot.  A 100 percent 
temporary rating based on convalescence rating was assigned.  
Cf. 38 C.F.R. § 4.30 (2001).

Based on the December 1946 examination results, a February 
1947 rating decision assigned a 70 percent rating for 
ankylosis of the left hip and lower back, secondary to GSW; a 
60 percent rating for paralysis, severe, left sciatic nerve, 
partial, with muscle atrophy, foot drop and loss of 
dorsiflexion in the foot, secondary to GSW; a 50 percent 
rating for GSW, perforating left buttock and pelvis, 
perforating bladder and partial severance of right spermatic 
cord and damage to Muscle Groups XVII and XIX; and a 
noncompensable evaluation for chronic prostatitis, mild.  All 
of these ratings were effective December 16, 1946.  The 
veteran was also given a special award for loss of use of his 
left foot from July 9, 1946.  The veteran's combined rating 
beginning December 16, 1946 was 90 percent.  The veteran was 
notified of the above rating changes in a letter dated in 
March 1947; it was explained in the letter that the prior 100 
percent evaluation was a temporary rating and subject to 
change following reexamination.

According to a December 1984 medical report from J.F., M.D., 
the veteran complained of pain in the left hip, back, and 
legs.  It was noted that his medical history included 
hypertension and that there were no residuals from his 
bladder injuries.  On physical examination, the veteran's 
blood pressure was 160/80.  Chest X-rays showed cardiomegaly.  
The assessment was traumatic fusion of the left hip with 
associated degenerative changes of the left knee.  According 
to the addendum to the assessment, the veteran had 
hypertension, currently controlled; cardiomegaly, probably 
secondary to hypertension; pyuria, of unclear significance; 
and peripheral vascular disease, on an arterial basis.


According to a January 1990 letter from R.A.H., D.C., he saw 
the veteran in March 1985 for low back and right hip 
complaints.  It was noted that the veteran had significant 
degenerative changes of the lumbar spine due to an altered 
gait from his leg brace.  

The veteran's complaints on VA orthopedic examination in 
April 1990 were referable to the left hip, lumbosacral spine, 
and abdominal area.  The diagnosis was GSW of the left 
buttocks, pelvis, with bladder perforation and severance of 
the spermatic cord and damage to Muscle Groups XVIII and XIX, 
operated, multiple, with subsequent ankylosis of the left hip 
and lower back, with degenerative changes in the lumbosacral 
spine, retained metallic fragments, and nocturia with 
residual.  The assessment on VA neurological examination in 
April 1990 was status post GSW of the left pelvis.  The 
examiner commented that examination suggested that the injury 
may be more extensive than the sciatic nerve, possibly 
involving the lumbosacral plexus.

A May 1990 rating decision granted a separate 20 percent 
evaluation for lumbosacral plexus injury, which had been 
evaluated as part of Diagnostic Code 5250 for ankylosis of 
the left hip.  A combined 100 percent evaluation was assigned 
effective February 2, 1990.  Entitlement to special housing 
assistance was established, based on a determination that due 
to loss of use of one lower extremity together with residuals 
of organic disease or injury which so effect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.

April to June 1999 hospital records from S.J.N. Hospital 
reveal that the veteran was hospitalized in April 1999 with a 
24 hour history of nausea, emesis, abdominal pain and 
diarrhea.  It was noted that he was dehydrated.  The veteran 
was thought to have viral gastroenteritis.  He was 
hospitalized in May 1999 with symptoms of dehydration.  It 
was determined during hospitalization that the veteran had 
had a silent myocardial infarction with significant pulmonary 
edema.  Chest X-rays showed cardiomegaly and congestive 
failure.  The veteran's progress went downhill and he expired 
on June 8, 1999.  The final diagnoses were arteriosclerotic 
heart disease with an acute myocardial infarction with 
secondary pulmonary edema and cardiomyopathy; past medical 
history for arteriosclerotic heart disease with hypertension 
and carotid artery stenosis; and past medical history for 
carcinoma of the prostate.

The veteran's death certificate indicates that he was 76 
years old when died in June 1999.  The death certificate 
indicates that the causes of his death were acute myocardial 
infarction with secondary pulmonary edema, hypertension, and 
cancer of the prostate; there were no other significant 
conditions contributing to his death.  No autopsy was 
performed.

According to a May 2001 statement from J.R.G., M.D., " . . . 
there is no doubt that possibly [the veteran's] previous 
injuries in the Service contributing to his bladder problems, 
subsequently bladder, prostate cancer could have been a 
contributing factor to his final death."

As noted above, in May 2001, the Board remanded this case 
for, among other reasons, a review of the veteran's medical 
records by a physician, who was to render an opinion as to 
whether one or more of the veteran's service-connected 
disabilities caused or chronically worsened his 
cardiovascular disease or prostate cancer or otherwise played 
a material causal role in the veteran's death.  The reviewing 
physician was specifically asked by the Board whether there 
was any relationship between the veteran's service-connected 
prostatitis and his prostate cancer.

According to a July 2001 medical opinion from a VA physician 
who reviewed the veteran's file, the veteran's service-
connected disabilities did not play any role in causing or 
worsening his heart disease and his prostate cancer did not 
play any role in his death.  The physician went on to note 
that, in the literature and in his experience, cancer of the 
prostate is actually decreased in patients with chronic 
prostatitis and that there is no evidence or information in 
the literature to connect chronic prostatitis with cancer of 
the prostate.


1.  Entitlement to service connection for COD.

The appellant asserts that the veteran's service-connected 
disabilities caused or contributed to his death because his 
war wounds greatly affected the circulation of blood to his 
heart and contributed to his heart attack.

At the time of the veteran's death, service connection was in 
effect for ankylosis of the left hip, secondary to GSW, which 
was rated 70 percent disabling; severe paralysis of the left 
sciatic nerve, partial, with muscle atrophy, foot drop, and 
loss of dorsiflexion in the foot, secondary to GSW, rated 60 
percent disabling; perforating GSW of the left buttock and 
pelvis, perforating bladder and partial severance of the 
right spermatic cord, and damage to Muscle Groups XVII and 
XIX, rated 50 percent disabling; lumbosacral plexus injury, 
rated 20 percent disabling; and chronic prostatitis, rated 
noncompensably disabling.  The veteran had a combined 
service-connected rating of 100 percent since February 2, 
1990.

Relevant law and regulations

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.312 (2001).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).  Service connection for cardiovascular 
disease or cancer of the prostate may be presumed if it is 
manifested to a degree of 10 percent within one year from the 
date of separation from a period of qualifying active service 
lasting 90 or more days.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 
1113, (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

A service-connected disability will be considered a 
contributory cause of death when it is shown that it 
contributed substantially or materially to death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death in order for service 
connection to be warranted on a contributory cause theory.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

Analysis

The questions presented in this case are essentially medical 
in nature.  The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, 
the record on appeal contains medical opinions that have been 
submitted by the appellant or obtained by the Board on 
remand.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

At the outset of its discussion, the Board observes that 
there is no competent medical evidence of record showing that 
any of diseases listed on the veteran's death certificate, to 
include heart disease with hypertension and prostate cancer, 
had its onset in service or was manifested within a year of 
his discharge from military service.  The appellant does not 
appear to so contend.  The medical evidence of record 
indicates that the primary cause of the veteran's death was 
heart disease, including hypertension, and prostate cancer.  
Competent medical evidence of record first shows a diagnosis 
of hypertension and heart disease in December 1984, decades 
after the veteran left service; prostate cancer was shown 
even later.
Accordingly, the medical evidence does not support the 
proposition that these fatal disabilities were directly 
related to the veteran's military service.

Rather, the appellant has contended, in essence, that the 
veteran's service-connected disabilities, which in essence 
are gunshot wound residuals, to include a perforated bladder 
and prostatitis, contributed to his death.  She in essence 
points to the May 2001 statement from Dr. J.R.G. as support 
for her claim.

It appears that Dr. J.R.G. was the veteran's treating 
physician.  The Board notes that the "treating physician 
rule" that gives the opinions of treating physicians greater 
weight in evaluating medical evidence has been rejected in 
the context of veterans benefits claims.  See Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 473 (1993).  However, although the Court has 
specifically rejected the "treating physician rule", the 
Board is obligated to articulate reasons or bases for 
rejecting the medical opinion of a treating physician.  See 
Guerrieri, 4 Vet. App. at 470-1. 

The courts have provided further guidance to the Board in 
evaluating medical opinions.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the [Board as] 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

The Board observes that the United States Court of Appeals 
for veterans claims has held that medical opinions which are 
speculative, general or inconclusive in nature are accorded 
little weight of probative value.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2Vet. App. 609, 611 (1992).

Although the appellant believes that the May 2001 statement 
from Dr. J.R.G. supports her claim, the Board finds that this 
statement does not support the conclusion that the veteran's 
service-connected disabilities, to include prostatitis and a 
perforated bladder, resulted in prostate cancer. 

Dr. J.R.G.'s May 2001 statement is somewhat confusing.  The 
heart of the statement is prefaced with the words "there is 
no doubt that possibly . . .", which in essence appears to 
mean merely "possibly".   In any event, Dr. J.R.G. appears to 
be saying that the veteran's service-connected injuries 
contributed to his bladder problems, which is not in dispute 
since the veteran was service-connected for perforation of 
the bladder and prostatitis.  Dr. J.R.G. further stated that 
prostate cancer could have been a contributing factor in the 
veteran's death, which is not in dispute since prostate 
cancer is listed as a cause of death in the death 
certificate.  However, the veteran is not service-connected 
for prostate cancer.  

Although Dr. J.R.G.'s statement is somewhat muddled, it can 
be read as insinuating that the veteran's service-connected 
disabilities "possibly" led to prostate cancer which "could 
have" been a contributing factor to his "final death".  This 
statement is of very little probative value for two reasons.  
First, it is couched in generalities, which as indicated 
above, have been discounted by the Court as constituting 
probative medical evidence.  Second, there has been no 
medical basis whatsoever provided for the statement.  
Accordingly, to the extent that the Board can even interpret 
Dr. J.R.G.'s statement as being in the appellant's favor, it 
places very little weight of probative value on it.   

The appellant herself has contended  that there is a 
relationship between the veteran's service-connected 
disabilities and his demise.  The record does not show that 
the appellant possesses the requisite experience, training or 
education to qualify as a medical expert in order for her 
statements to be considered competent evidence.  It is now 
well-established that lay persons without medical training 
are not considered competent to offer opinions regarding 
medical matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See, 
e.g., Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

There is of record a medical opinion which specifically 
addresses the questions which must be answered in order to 
resolve this issue.  As noted, the July 2001 medical opinion 
was secured by the Board specifically for this purpose.  See 
the Board's May 2001 remand.  

In essence, according to the July 2001 opinion from the VA 
physician who had reviewed the claims file, the veteran's 
service-connected disabilities were not etiologically related 
to his fatal heart disease and his prostate cancer.  In 
particular, the reviewing physician mentioned that 
prostatitis and carcinoma of the prostate were completely 
separate disease with no connection whatsoever.  Moreover, 
the VA physician specifically indicated that the veteran's 
prostate cancer played no role in his death. 

The Board places great weight of probative value on the VA 
physician's statement.  Unlike that of Dr.  G., it is clear 
and definitive.  The Board observes in passing that the VA 
examiner's opinion appears to be supported by the evidence of 
record.  There is no clinical or other evidence of record 
which demonstrates any relationship between the veteran's 
service-connected disabilities and the diseases listed on his 
death certificate. 

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The benefit 
sought on appeal is accordingly denied.

2.  Basic eligibility for DEA under 38 U.S.C.A. § Chapter 35.

Pertinent law and regulations

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, which is not at issue here, and had a permanent 
total service connected disability in existence at the date 
of the veteran's death; or where the veteran died as a result 
of a service-connected disability.  38 C.F.R. § 3.807(a) 
(2001).


Factual background

The pertinent factual background has been set forth above and 
will not be repeated in detail.  The Board notes that it has 
determined that the veteran did not die as the result of a 
service-connected disability.

Analysis

Initial matter

As an initial matter, although as indicated in the 
Introduction there is a stay involving DIC benefits under the 
provisions of 38 U.S.C.A. § 1318, the issue of basic 
eligibility for DEA under 38 U.S.C.A. Chapter 35 benefits is 
not inextricably intertwined because the requirements for the 
two benefits are different and not associated.  

As noted above, the stay on claims involving 38 U.S.C.A. 
§ 1318 is due to a conflict between 38 C.F.R. § 3.22 
[involving veterans rated totally disabled for a continuous 
period of at least ten years at time of death] and 38 C.F.R. 
§ 20.1106 [involving a claim for death benefits by a survivor 
when there has been a prior unfavorable decision during the 
veteran's lifetime].  Neither of these provisions is relevant 
to a determination of basic eligibility for DEA under Chapter 
35.  See 38 C.F.R. § 3.807.  Although the relevant provisions 
of 38 U.S.C.A. § 1318 require that the veteran have been 
continuously rated totally disabling for at least ten years 
at the time of death, the relevant part of 38 C.F.R. § 3.807 
requires only that a permanent total service-connected 
disability was in existence at the time of the veteran's 
death.


Discussion

As noted above, the veteran was assigned a total disability 
rating based on individual unemployability effective February 
2, 1990, based on the severity of his service-connected GSW 
residuals to the lumbosacral spine and left lower extremity.  
This total rating was in effect when the veteran died in June 
1999.  Therefore, it must be determined whether or not the 
veteran's total disability rating was considered permanent.

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  38 C.F.R. § 3.340(b) (2001).  Diseases and injuries 
of long standing which are actually totally incapacitating 
will be regarded as permanently and totally disabling when 
the probability of permanent improvement under treatment is 
remote.  38 C.F.R. § 3.327(b)(2)(iii) (2001).

At the time of his death, at the age of 76, the veteran's 
service connected disabilities were ankylosis of the left 
hip, secondary to GSW, which was rated 70 percent disabling; 
severe paralysis of the left sciatic nerve, partial, with 
muscle atrophy, foot drop, and loss of dorsiflexion in the 
foot, secondary to GSW, rated 60 percent disabling; 
perforating GSW of the left buttock and pelvis, perforating 
bladder and partial severance of the right spermatic cord, 
and damage to Muscle Groups XVII and XIX, rated 50 percent 
disabling; lumbosacral plexus injury, rated 20 percent 
disabling; and chronic prostatitis, rated noncompensably 
disabling.  A 100 percent disability rating was in effect.

After careful consideration of the veteran's contentions and 
the evidence of record, the Board finds that the veteran's 
disabilities were severe enough to be considered permanent at 
the time of his death.  The veteran's disabilities had been 
service connected for many years as the result of GSW 
incurred in service.  Indeed, he has been rated as being 90 
percent disabled virtually from the time he left military 
service.  These disabilities resulted in significant atrophy 
of the veteran's left lower extremity, ankylosis of his left 
hip, and an inability to undress himself when examined by VA 
in 1990.  When given his total rating in 1990, his service-
connected disabilities were reasonably certain to continue 
throughout his life; and the probability of permanent 
improvement under treatment for these injuries was remote.  

The Board further notes that the veteran was not given any 
subsequent VA examination of his service-connected 
disabilities after 1990, which in itself is a recognition 
that they were considered unlikely to undergo significant 
improvement.  

Therefore, since the veteran had a total permanent service-
connected disability at his death, the appellant is basically 
eligible for Chapter 35 DEA benefits.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35 is established.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

